ORDER
WHEREAS, by order of this court filed on July 19, 1989, 443 N.W.2d 191, the respondent William G. Mose was publicly reprimanded and placed on two years’ supervised probation subject to compliance with a number of terms and conditions enumerated in that order; and
WHEREAS, the order further provided that, pursuant to the parties’ stipulation, respondent could be immediately suspended from the practice of law for failure to comply with each of the probationary conditions within the time indicated for action; and
WHEREAS, the record demonstrates that respondent has not fully complied with the terms and conditions of his probation;
IT IS HEREBY ORDERED that William G. Mose be immediately suspended from the practice of law in the State of Minnesota for failure to comply with the terms of the order of this court filed on July 19, 1989.